Citation Nr: 1115940	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from January 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO initially denied the claim in July 2007.  The appellant was notified of this decision.  No appeal was file and that decision became final.  In June 2008, the appellant requested that the RO reconsider its prior denial of the claim for service connection for prostate cancer.  The RO reopened the claim in view of private medical evidence submitted by the appellant and preceded to adjudicate the claim on de novo basis.  The appellant, thereafter, perfected an appeal of the issue.

In April 2010, the appellant testified before the undersigned Acting Veterans Law Judge (VLJ).  The VLJ granted a motion to advance on the docket at that time and held the record open for an additional 30 days pending receipt of additional medical evidence in support of this claim.  A copy of the transcript is associated with the claims folder.

In October 2010, the Board referred this case to a medical expert for an opinion.  An opinion dated December 2010 has been obtained and associated with the claims folder.  In January 2011, VA provided the appellant with a copy of the expert medical opinion and gave him an opportunity to respond.  To date no response has been received.  As the 60 day waiting period for a response has expired, the case has been returned to the Board for disposition.  See 38 C.F.R. § 20.903.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).



FINDINGS OF FACT

1.  Prostate cancer was not first manifested in service or within the initial post separation year.

2.  Prostate cancer is not presumptively due to or shown to be the result of in-service ionizing radiation exposure; and prostate cancer, diagnosed more than 50 years after service, is unrelated to disease, injury, or event of service origin.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service; prostate cancer may not be presumed to have been incurred in service as a chronic disease or as a disease subject to the presumption of service connection due to radiation-risk activity.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra.

VA satisfied its duty to notify.  The Board finds that the VCAA letter sent to the appellant in October 2008 essentially complied with statutory notice requirements as outlined above.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Also, VA notified the appellant of the disability rating and effective date elements of his claim.  This action was conducted prior to the initial adverse adjudication of the claim.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Relevant records have been obtained and associated with the claims folder.  Additionally, VA obtained an expert medical opinion in this matter and gave the appellant an opportunity to respond to the December 2010 expert opinion.  VA afforded the appellant an opportunity to appear for a hearing and he testified before the undersigned in April 2010.  It is noted that the undersigned VLJ advised the appellant of the type of evidence necessary to establish entitlement to the benefit sough and held the record open for an additional 30 days so that the appellant could provide VA such evidence or information.

VA further assisted the appellant by requesting that he submit information on radiation risk activity and conducting development as directed by 38 C.F.R. § 3.311.  The VA Director of Compensation and Pension Service referred the case for an opinion from the Under Secretary for Health as to the relationship between exposure to ionizing radiation during service and the subsequent development of prostate cancer.  A responsive memorandum dated December 2006 is associated with the claims folder.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). 

The veteran has recently submitted a copy of the regulation pertaining to diseases that may be induced to ionizing radiation.  The Board is aware of this regulation and it will be discussed below.   Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The appellant seeks service connection for prostate cancer due to ionizing radiation in service.  The appellant served on active duty from January 1951 to January 1954.  He filed an original claim for compensation in February 2007.

The record reflects that the appellant witnessed nuclear testing as part of Operation UPSTHOT-KNOTHOLE and participated in troop maneuvers following the nuclear test detonation on April 25, 1953 at Yucca Flat.  Statements and sworn testimony from the appellant reflect that he was assigned to performed troop maneuvers in Area 1 of Yucca Flat and witnessed the nuclear blast test sitting in a trench approximately 2 miles from the detonation point.  The appellant reports that he waited until the shot blast went over the trench, then began movement 1 minute after the detonation.  The appellant further reports that that maneuver was shortened due to wind changes and that he was monitored for radiation after the maneuver, but he did not know if he was contaminated.  The appellant stated that sheep placed in front of his trench prior to the detonation were almost all dead afterwards.  Lastly, he indicated that his brother had been assigned to the same trench and died of liver cancer in March 1965.

Service treatment records reflect no prostate or genitourinary complaints.  Report of service separation examination dated January 1954 reflects normal clinical evaluation.  Genitourinary evaluation was normal.
In support of his claim, the appellant submitted a private medical statement dated June 2008 from Dr. J.S., which reflects that the appellant was treated for prostate cancer that is "At least as likely as not his current medical diagnosis was a direct result of the Nuclear Test Operation UPSHOT-KNOTHOLE, TEST SIMON while service in Yucca Flats, Nevada, Desert Rock in the U.S. Army during the period April 25, 1953."  Additional private medical records from Dr. J.S. and other private physicians show treatment of prostate cancer, diagnosed in 2008, but with a history of elevated PSA dating to 1998.

The evidence of record further includes letters to the appellant from the Defense Nuclear Agency (DNA) and the Defense Threat Reduction Agency (DTRA).  A November 1979 DNA letter reflects that, based on Defense Department research, DNA believes that the average radiation dosage received by the test site participants was about one-half rem and it was noted that this was less than the 5 rem permitted per year for radiation workers by Federal guidelines.  It was further noted that National Cancer Institute statistics show that in a group of 20,000, about 3,200 can be expected to die of cancer from causes other than radiation exposure.  A September 1999 DTRA letter reflects a plutonium bioassay for the appellant showed 627 attocuries of plutonium activity-noted as higher than the 132 attocurie minimum detectable activity(MDA) commonly found in the general U.S. population.  A July 2002 DTRA letter reflects that a second plutonium bioassay was performed, showing 32 attocurie of plutonium activity, which was below the 132 investigation level found in samples from the general U.S. population.

In Memorandum from the Chief Public Health and Environmental hazards Officer to the VA Director of Compensation and Pension Services, dated December 2006, Dr. L.D. (M.S.P.H.) addressed use of screening dose tables for review of skin and prostate cancer claims.  He provided for expedited methodology processing using worst case does assessments provided by DTRA.  The adjusted total prostate dose was 19 rem for the Nevada Test Site.  They further show that the adjusted total prostate dose, which was less than the applicable screening doses, correspond to values for the probability of causation of less than 50 percent.  Because all the adjusted total veteran prostate doses for the Hiroshima/Nagasaki and Nevada Test Site cases are less than the applicable screening doses, it is stated that "it is unlikely that prostate cancer in these groups of veteran can be attributed to exposure to ionizing radiation in service.

A November 2008 DTRA letter reflects verification of participation in the reported nuclear test and noted that dose information would be provided based on the detailed radiation risk statement of the appellant along with information from historical records and documents.  DTRA provided the appellant with this information and the opportunity to disagree with the statements attributed to him.  The appellant indicated that he agreed with the stated scenario regarding his exposure on April 25, 1953, as described above in detail.

A November 2008 DTRA letter reflects that historical records and documents showed that individual film badge and exposure records were not located during research.  Records confirmed that personnel from Fort Riley, where the appellant was stationed, took part in the Shot SIMON tactical maneuver on April 25, 1953, and that personnel were instructed to crouch low in their trenches until after the detonation.  Records showed that maneuvers were halted due to radiation readings (2.5 Roentgens per hour).  Troops observed the effects on equipment and animals.  Decontamination consisted of personnel and vehicles being swept off with brooms and then being surveyed for radiation contamination prior to personnel boarding and leaving the forward area.  If the intensity could not be lowered to 002 R/hr, the vehicle or individual was taken to the decontamination station Yucca Pass.  On return to the troops' duty station, troops and vehicles were stopped at the decontamination station at Yucca Pass for field decontamination and monitoring.

A January 2009 DTRA letter reflects that the appellant had no more than the following: External gamma dose:  16 rems; external neutron dose:  0.5 rem; external committed dose to the prostate (alpha):  0 rem; internal committed dose to the prostate (beta plus gamma):  1 rem.

An expert medical opinion dated December 2011 by an oncology specialist reflects a review of the pertinent evidence of record, including the history of ionizing radiation exposure in 1953 at age 24, the absence of any treatment for a prostate condition in service, elevated PSA in 1998 at age 69, and diagnosis for prostate cancer in 2008.  The opinion further reflects a review of DTRA dose assessments, medical literature pertaining to radiation and prostate cancer, and literature for risk factors for prostate cancer.  The physician noted that, from reviewing the literature, the risk for prostate cancer included age, diet, obesity, ethnicity, family history, and some genetic markers that carry higher risk.

Regarding whether prostate cancer was first manifested in service, the physician opined in December 2011 as follows:

I find no indication that he [the appellant] was treated for any prostate condition before 1998 and his rising psa was discovered.  In my opinion, he did not have prostate cancer in service.  It was 44 years after his separation when he was found to have a rising psa and 54 years before he was actually diagnosed.  His psa 5 years before was normal.  He had repeated biopsies after his psa began to rise, which were all benign.  Then in 2008 he had a positive biopsy which diagnosed his adenocarcinoma of the prostate, 53 years after his discharge from service.

The physician further opined on whether prostate cancer is proximately due to ionizing radiation exposure from the appellant's participation in the nuclear test operation UPSHOT-KNOTHOLE in April 1953.

In this veteran's case the literature does not support his claim that he developed prostate cancer as a result of exposure to ionizing radiation during the test in Nevada in 1953.  The time period is very long for this to be radiation induced, his exposure was limited (1 exposure) at a dose (17.5 rem) which, in the opinion of DTRA, is below the threshold exposure dose that is thought to be associated with cancer development.

The physician concluded that prostate cancer is not likely due ionizing radiation exposure.  He stated that the most likely risk factor for the appellant's development of prostate cancer was age and the inherent risk with getting older.  He noted that the appellant was over 60 years old when he was found to have an elevation in his psa (69 years old) and was 79 years old when he was diagnosed with the cancer.  He indicated that, if prostate cancer had been due to ionizing radiation exposure, cancer would have been diagnosed at a younger age (closer to 40 years old rather than 80 years old), would have progressed at a faster rate (much less than the 10 years it took to develop), and would most likely have been at a higher stage-more likely to have spread to other organs or his bones-at diagnosis.

Laws and Regulations

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service connection for arthritis or primary anemia may be granted if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 38 C.F.R. §§ 3.307, 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).
Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain diseases that are presumptively service-connected when specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."

Diseases subject to presumptive service connection based on participation in a "radiation-risk activity" are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myelomas; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchial alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) (2).  Prostate cancer is not included in this list.

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311 "radiogenic disease" is defined as a disease that may be induced by ionizing radiation including those enumerated under the regulation, including prostate cancer.  38 C.F.R. § 3.311(b)(2)(xxiv).

There are three prescribed radiation-risk activities: (i) Onsite participation in a test involving the atmospheric detonation of a nuclear device; (ii) The occupation of Hiroshima or Nagasaki, Japan, by the United States forces during the period beginning on August 6, 1945 and ending on July 1, 1946; and (iii) Internment as a prisoner of war in Japan during World War II. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against service connection for prostate cancer.

As an initial matter, the Board finds that prostate cancer was not first manifested in service or within the initial post separation year.  The medical evidence shows no diagnosis for prostate cancer or abnormal psa findings in service or within the initial post separation year.  Service treatment records show no complaints or treatment for prostate problems, or findings for elevated psa.  Elevated psa findings are first documented in 1998.  Prostate cancer was diagnosed almost a decade later in 2008.  The records reflects that more than 50 years had elapsed since service and the onset of abnormal prostate-related findings.  Further weighing against the claim on a direct basis, an expert medical opinion dated December 2010 reflect that prostate cancer was not shown in service-noting the considerable time that had elapsed between service and the post service findings for elevated psa and prostate cancer diagnosis.  Neither the lay nor the medical evidence reflects otherwise.

In this case, the appellant believes that his prostate cancer is secondary to ionizing radiation exposure.  The Board accepts that the appellant is a radiation-exposed veteran within the meaning of the law having been a service-participant in the nuclear test operation UPSHOT-KNOTHOLE in April 1953.  However, the Board finds that service connection on a presumptive basis due to ionizing radiation exposure is not warranted.  Prostate cancer is not a recognized radiation induced disease presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).

The Board has considered the appellant's argument that his prostate cancer is secondary to his exposure to ionizing radiation during the nuclear test operation UPSHOT-KNOTHOLE in April 1953.  The Board acknowledges that prostate cancer is a radiogenic disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(2)(xxiii).  However, here, the Board finds that the weight of the evidence is against service connection for prostate cancer secondary to ionizing radiation exposure.

An expert medical opinion dated December 2010 reflects that prostate cancer is not likely due ionizing radiation exposure because of the number of years intervening the appellant's exposure to ionizing radiation and the first documented findings for elevated psa and the diagnosis for adenocarcinoma of the prostate.  The physician noted that the appellant was over 60 years old when he was found to have an elevation in his psa (69 years old) and was 79 years old when he was diagnosed with the cancer.  He emphasized that, if prostate cancer had been due to ionizing radiation exposure, cancer would have been diagnosed at a younger age (closer to 40 years old rather than 80 years old), would have progressed at a faster rate (much less than the 10 years it took to develop), and would most likely have been at a higher stage-more likely to have spread to other organs or his bones-at diagnosis.  This evidence is competent and credible.

The Board assigns the December 2010 expert medical opinion significant probative value because it was prepared by a neutral medical professional, skilled and trained in the field of oncology, after review of the appellant's medical history, the claims folder, and the pertinent medical literature.  It is noted that the credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Although the record contains a favorable medical opinion indicating that it is at least as likely as not that the appellant's prostate cancer was caused by his participation in the nuclear test operation in service, this opinion has diminished probative value.  This opinion has diminished probative value because this physician's specialty is urology rather than cancer (oncology), there is no indication that the physician reviewed the record to include the DNA and DTRA letters, and the physician provided no rationale for his opinion.  It is well-established that the greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, the Board has reduced the value of the June 2008 medical opinion because the opinion is bereft of any explanation for the conclusion, discussion of the salient history or findings, and indication of professional expertise or research in the field of ionizing radiation included cancer.

Unlike the medical opinion of R.S. dated June 2008, VA's December 2010 medical opinion has significant probative value because it was prepared by a neutral medical expert in the field of oncology after review of the pertinent history, dose information, medical records, the favorable opinion of Dr. J.S. dated June 2008, and pertinent medical literature.  The opinion is also probative as it contains a complete rationale.  The physician has clearly set forth the information he found important in the record and from his research, and the basis for his conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion,

Therefore, weighing the evidence, the Board finds that the preponderance of the evidence is against service connection for prostate cancer.  The more probative evidence of record reflects that his prostate cancer did not result from exposure to ionizing radiation in service.  As such, service connection is not warranted under the provisions of 38 C.F.R. § 3.311.  Likewise, the more probative evidence of record reflects that his prostate cancer did not result from any disease, injury, or event in service.  But rather, this evidence suggests that the development of prostate cancer was age-related.  As such, service connection under 38 C.F.R. § 3.303(d) is not warranted.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for prostate cancer is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


